          Case 1:20-cv-00625-NONE-EPG Document 23 Filed 10/15/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     ANTOINE DESHAWN BARNES,                        Case No. 1:20-cv-00625-NONE-EPG (PC)
 9
                   Plaintiff,                       ORDER REQUIRING DEFENDANT TO
10                                                  FILE RESPONSIVE PLEADING
           v.
11                                                  ORDER DIRECTING CLERK TO
     VAN NESS,                                      SERVE A COPY OF THIS ORDER ON
12                                                  ASHLEY REYES
                 Defendant.
13

14          Antoine Barnes (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in
15   this civil rights action pursuant to 42 U.S.C. § 1983.
16          On October 14, 2020, Defendant filed his waiver of service, acknowledging that he had
17   sixty days from August 12, 2020, to file his responsive pleading. (ECF No. 22). This deadline
18   has passed, and Defendant has not filed his responsive pleading. Accordingly, the Court gives
19   Defendant until the close of business on October 30, 2020, to file his responsive pleading. If
20   Defendant fails to file his responsive pleading by the close of business on October 30, 2020, the
21   Court will direct the Clerk of Court to enter Defendant’s default.
22          Additionally, the Clerk of Court is directed to serve a copy of this order on Ashley
23   Reyes, Weakley & Arendt, PC, 5200 N Palm Ave Ste 211, Fresno, CA 93704-2225.
24

25   IT IS SO ORDERED.

26
        Dated:     October 15, 2020                            /s/
27                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                      1
